 

Exhibit 10.2

 

[Execution Version]

 

[tm2031809d1_ex10-2img001.jpg] 

 

BENTLEY sYSTEMS, INCORPORATED

GLOBAL EMPLOYEE STOCK PURCHASE PLAN

 

1.             Purpose of the Global ESPP. The purpose of the Global ESPP is to
provide an opportunity for Eligible Employees of the Company and its
Participating Companies to purchase Common Stock at a discount through voluntary
Contributions, thereby attracting, retaining and rewarding such persons and
strengthening the mutuality of interest between such persons and the Company’s
stockholders. The Company intends for Offerings under the Global ESPP to qualify
as an “employee stock purchase plan” under Code Section 423 (each, a “Section
423 Offering”); provided, however, that the Committee may also authorize the
grant of rights under Offerings of the Global ESPP that are not intended to
comply with the requirements of Code Section 423 , pursuant to any rules,
procedures, agreements, appendices, or sub-plans adopted by the Committee for
such purpose (each, a “Non-Section 423 Offering”).

 

2.             Definitions.

 

(a)           “Administrator” means, subject to the rules and interpretive
determinations promulgated by the Committee, any officer(s) or employee(s) of
the Company to whom the Committee has delegated the authority to handle the
operation and administration of the Global ESPP. The Administrator also shall
include any third-party vendor or broker/administrator hired by the Committee to
assist with the day-to-day operation and administration of the Global ESPP.

 

(b)           “Affiliate” means any Person that directly or indirectly controls,
is controlled by, or is under common control with the Company. The term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as applied to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
or other securities, by contract, or otherwise.

 

(c)           “Applicable Law” means the requirements relating to the
administration of equity-based awards under state corporate laws, United States
federal and state securities laws, the Code, the rules of any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any non-U.S. jurisdiction where rights are, or will be,
granted under the Global ESPP.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Change in Control” shall have the same meaning as reflected in
the Bentley Systems, Incorporated 2020 Omnibus Incentive Plan.

 

(f)            “Code” means the U.S. Internal Revenue Code of 1986, as amended,
and any successor thereto. References in the Global ESPP to any section shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section,
regulations, or guidance.

 

(g)           “Committee” means the Board or any properly delegated committee or
subcommittee thereof.

 

(h)           “Common Stock” means the Class B common stock of the Company, par
value $0.01 per share.

 





 

 

(i)            “Company” means Bentley Systems, Incorporated, a Delaware
corporation, or any successor to all or substantially all of the Company’s
business that adopts the Global ESPP.

 

(j)            “Company Group” means, collectively, the Company and its
Subsidiaries and Affiliates.

 

(k)           “Contributions” means the amount of Eligible Compensation
voluntarily contributed by a Participant through payroll deductions or other
payments that the Committee may permit a Participant to make to fund the
exercise of rights to purchase Shares granted pursuant to the Global ESPP.
Without limitation, Contributions may include direct payments from a Participant
as may be accepted by the Company to adjust for the Company’s delay or mistake
in processing an enrollment form or in otherwise effectuating a Participant's
election under the Global ESPP or as advisable to comply with the requirements
of Code Section 423 or other Applicable Law.

 

(l)            “Contribution Account” means a bookkeeping account established
for each Participant for the purpose of tracking Contributions made by such
Participant during the Offering Period.

 

(m)          “Disability” means, as to any Participant, unless the applicable
enrollment agreement states otherwise, (i) “Disability,” as defined in any
employment, severance or consulting agreement between the Participant and the
Employer as in effect; or (ii) in the absence of any such employment, severance
or consulting agreement (or the absence of any definition of “Disability”
contained therein), a condition entitling the Participant to receive benefits
under a long-term disability plan of the Employer or another member of the
Company Group in which such Participant is eligible to participate, or, in the
absence of such a plan, the complete and permanent inability of the Participant
by reason of illness or accident to perform the duties of the position at which
the Participant was employed or served when such disability commenced. Any
determination of whether Disability exists in the absence of a long-term
disability plan shall be made by the Committee in its sole and absolute
discretion.

 

(n)           “Eligible Compensation” means, with respect to any Participant and
with respect to each pay period, the base salary or regular hourly wages
(including, for the sake of clarity, any 13th month/14th month payments or
similar amounts as determined under local laws for Participants employed outside
of the United States), excluding any incentive cash compensation and equity
compensation incentive payments. The Committee may, in its sole discretion, on a
uniform and nondiscriminatory basis, establish a different definition of
Eligible Compensation for any subsequent Offering Period, consistent with the
requirements of Code Section 423 for Section 423 Offerings. In addition, the
Committee may establish a different definition of Eligible Compensation for any
subsequent Offering Period for Non-Section 423 Offerings, and shall have the
authority to interpret which components of remuneration constitute Eligible
Compensation for Participants employed outside of the United States.

 

(o)           “Eligible Employee” means any individual in an employee-employer
relationship with the Company or a Participating Company for income tax and
employment tax withholding and reporting purposes as of the start of an
Enrollment Period, excluding any person:

 

(i)               who, immediately after any rights under the Global ESPP are
granted, owns (directly or through attribution) Shares possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company, a future parent corporation, or a Subsidiary (as determined
under Code Section 423(b)(3)); or

 

(ii)               who has not satisfied a service requirement of at least
ninety (90) days or such other period designated by the Committee pursuant to
Code Section 423(b)(4)(A) (which service requirement may not exceed two (2)
years).

 



2

 

 

For purposes of the foregoing, the rules of Code Section 424(d) with regard to
the attribution of stock ownership shall apply in determining the stock
ownership of a person, and Shares, which an employee may purchase or otherwise
acquire under outstanding options or other forms of equity compensation awards
granted by the Company, shall be treated as Shares owned by the Employee. For
purposes of the Global ESPP, the employment relationship shall be treated as
continuing intact while the person is on sick leave or other leave of absence
approved by the Committee and meeting the requirements of Treasury Regulation
Section 1.421-7(h)(2). In the case of a rehired employee, the Committee may, in
its sole discretion, recognize prior service for purposes of such employee’s
satisfaction of any service period requirement so long as the Committee’s
actions are applied in a uniform and non-discriminatory basis consistent with
the requirements of Code Section 423.

 

Also, for purposes of clarity, the term “Eligible Employee” shall not include
the following, regardless of any subsequent reclassification as an employee by
the Company or a Participating Company, any governmental agency, or any court:
(i) any independent contractor; (ii) any consultant; (iii) any individual
performing services for the Company or a Participating Company who has entered
into an independent contractor or consultant agreement with the Company or a
Participating Company; (iv) any individual performing services for the Company
or a Participating Company under a purchase order, a supplier agreement or any
other agreement that the Company or a Participating Company enters into for
services; (v) any individual classified by the Company or a Participating
Company as contract labor (such as contractors, contract employees, job
shoppers), regardless of length of service; (vi) any individual whose base wage
or salary is not processed for payment by the payroll department(s) or payroll
provider(s) of the Company or a Participating Company; and (vii) any leased
employee. The Committee shall have exclusive discretion to determine whether an
individual is an Eligible Employee for purposes of the Global ESPP.

 

(p)           “Employer” means the Participating Company that directly employs
the Participant.

 

(q)           “Enrollment Period” means the period established by the Committee
preceding each Offering Period during which an Eligible Employee may elect to
participate in the Global ESPP.

 

(r)            “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and any successor thereto. References in the Global ESPP to any section
of (or rule promulgated under) the Exchange Act shall be deemed to include any
rules, regulations, or other interpretative guidance under such section or rule,
and any amendments or successor provisions to such section, rules, regulations,
or guidance.

 

(s)           “Fair Market Value” means, as of any date and unless the Committee
determines otherwise, the value of Common Stock determined as follows:

 

(i)                if the Common Stock is listed on a national securities
exchange, the closing sales price of the Common Stock reported on the primary
exchange on which the Common Stock is listed and traded on such date, or, if
there are no such sales on that date, then on the last preceding date on which
such sales were reported;

 

(ii)               if the Common Stock is not listed on any national securities
exchange, but is quoted in an inter-dealer quotation system on a last-sale
basis, the average between the closing bid price and ask price reported on such
date, or, if there is no such sale on that date, then on the last preceding date
on which a sale was reported; or

 

(iii)             if the Common Stock is not listed on a national securities
exchange or quoted in an inter-dealer quotation system on a last-sale basis, the
amount determined by the Committee in good faith to be the fair market value of
the Common Stock; provided, that, with respect to any right to purchase Shares
for which the Offering occurs on the date of the pricing of the Company’s
initial public offering, “Fair Market Value” shall be equal to the per share
price at which the Common Stock is offered to the public in connection with such
initial public offering

 



3

 

 

(t)            “Global ESPP” means the Bentley Systems, Incorporated Global
Employee Stock Purchase Plan, as may be amended from time to time.

 

(u)           “Global ESPP Account” means the brokerage account established for
the purpose of holding the Shares purchased under the Global ESPP for the
Participant with the transfer agent or any third-party broker/administrator
hired by the Company to assist with the day-to-day operation and administration
of the Global ESPP.

 

(v)           “Offering” means a Section 423 Offering or a Non-Section 423
Offering of a right to purchase Shares under the Global ESPP during an Offering
Period as further described in Section 6. Unless otherwise determined by the
Committee, each Offering under the Global ESPP in which Eligible Employees of
one or more Participating Companies may participate will be deemed a separate
offering for purposes of Code Section 423, even if the dates of the applicable
Offering Periods of each such Offering are identical, and the provisions of the
Global ESPP will separately apply to each Offering. With respect to Section 423
Offerings, the terms of separate Offerings need not be identical provided that
all Eligible Employees granted purchase rights in a particular Offering shall
have the same rights and privileges, except as otherwise may be permitted by
Code Section 423; a Non-Section 423 Offering need not satisfy such requirements.

 

(w)          “Offering Period” means the periods established in accordance with
Section 6 during which rights to purchase Shares may be granted pursuant to the
Global ESPP and Shares may be purchased on one or more Purchase Dates. The
duration and timing of Offering Periods may be changed pursuant to Sections 6
and 17.

 

(x)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).

 

(y)           “Participating Company” means any Parent, Subsidiary or Affiliate,
whether now existing or existing in the future, that has been designated by the
Committee from time to time in its sole discretion as eligible to participate in
the Global ESPP in either a Section 423 Offering or a Non-Section 423 Offering.
For purposes of a Section 423 Offering, only the Company and any Parent or
Subsidiary may be Participating Companies.

 

(z)            “Participant” means an Eligible Employee who elects to
participate in the Global ESPP.

 

(aa)         “Person” means any individual, entity, or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(bb)         “Purchase Date” means the last Trading Day of each Purchase Period
(or such other Trading Day as the Committee may determine).

 

(cc)         “Purchase Period” means a period of time within an Offering Period,
as may be specified by the Committee in accordance with Section 6, generally
beginning on the first Trading Day of each Offering Period and ending on a
Purchase Date. For the sake of clarity, the Committee may specify more than one
Purchase Period within each Offering Period.

 

(dd)         “Purchase Price” means the purchase price at which Shares may be
acquired on a Purchase Date and which will be set by the Committee; provided,
however, that the Purchase Price for a Section 423 Offering shall not be less
than eighty-five percent (85%) of the lesser of (i) the Fair Market Value of the
Shares on the first Trading Day of the Offering Period or (ii) the Fair Market
Value of the Shares on the Purchase Date. Unless otherwise determined by the
Committee prior to the commencement of an Offering Period, the Purchase Price
will be 85% of the lesser of (a) the Fair Market Value of the Shares on the
first Trading Day of the Offering Period or (b) the Fair Market Value of the
Shares on the Purchase Date.

 



4

 

 

(ee)         “Required Holding Period” means, with respect to each Share
acquired under the Global ESPP and unless otherwise determined by the Committee,
the period provided under Code Section 423(a)(1).

 

(ff)           “Shares” means shares of Common Stock.

 

(gg)         “Subsidiary” means, with respect to any specified Person:

 

(i)            any corporation, association, or other business entity of which
more than 50% of the total voting power of shares of such entity’s voting
securities (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or stockholders’ agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(ii)            any partnership (or any comparable foreign entity) (A) the sole
general partner (or functional equivalent thereof) or the managing general
partner of which is such Person or Subsidiary of such Person or (B) the only
general partners (or functional equivalents thereof) of which are that Person or
one or more Subsidiaries of that Person (or any combination thereof).

 

(hh)         “Tax-Related Items” means any income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax-related items arising
in relation to the Participant’s participation in the Global ESPP.

 

(ii)           “Termination” means, the termination of Participant’s employment
or service, as applicable, with the Employer for any reason (including death or
Disability).

 

(jj)           “Trading Day” means a day on which the principal exchange that
Shares are listed on is open for trading.

 

3.             Number of Reserved Shares. Subject to adjustment pursuant to
Section 16 hereof, 25,000,000 (twenty-five million) Shares may be sold to
Participants pursuant to the Global ESPP. Such Shares may be authorized but
unissued Shares, treasury Shares or Shares purchased in the open market. For
avoidance of doubt, up to the maximum number of Shares reserved under this
Section 3 may be used to satisfy purchases of Shares under Section 423 Offerings
and any remaining portion of such maximum number of Shares may be used to
satisfy purchases of Shares under Non-Section 423 Offerings.

 

4.             Administration of the Global ESPP.

 

(a)           General. The Global ESPP will be administered by the Committee.
Notwithstanding anything in the Global ESPP to the contrary, subject to
Applicable Law, any authority or responsibility that, under the terms of the
Global ESPP, may be exercised by the Committee may alternatively be exercised by
the Board. Subject to Applicable Law, no member of the Board or Committee (or
its delegates) will be liable for any good faith action or determination made in
connection with the operation, administration or interpretation of the Global
ESPP. In the performance of its responsibilities with respect to the Global
ESPP, the Committee will be entitled to rely upon, and no member of the
Committee will be liable for any action taken or not taken in reliance upon,
information and/or advice furnished by the Company’s officers or employees, the
Company’s accountants, the Company’s counsel and any other party that the
Committee deems necessary.

 



5

 

 

(b)           Powers of the Committee. The Committee shall have full power and
authority to operate and administer the Global ESPP, including, without
limitation, the authority to (i) construe, interpret, reconcile any
inconsistency in, correct any default in and supply any omission in, and apply
the terms of the Global ESPP and any enrollment form or other instrument or
agreement relating to the Global ESPP, (ii) determine eligibility and adjudicate
all disputed claims filed under the Global ESPP, including whether Eligible
Employees will participate in a Section 423 Offering or a Non-Section 423
Offering and which Subsidiaries and Affiliates of the Company (or Parent, if
applicable) will be Participating Companies participating in either a Section
423 Offering or a Non-Section 423 Offering, (iii) determine the terms and
conditions of any right to purchase Shares under the Global ESPP, (iv)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it deems appropriate for the proper administration of the Global ESPP,
(v) amend an outstanding right to purchase Shares, including any amendments to a
right that may be necessary for purposes of effecting a transaction contemplated
under Section 16 hereof (including, but not limited to, an amendment to the
class or type of stock that may be issued pursuant to the exercise of a right or
the Purchase Price applicable to a right), provided that the amended right
otherwise conforms to the terms of the Global ESPP, and (vi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Global ESPP including, without
limitation, the adoption of such any rules, procedures, agreements, appendices,
or sub-plans (collectively, “Sub-Plans”) as are necessary or appropriate to
permit the participation in the Global ESPP by employees who are foreign
nationals or employed outside the United States, as further set forth in Section
4(c) below.

 

(c)           Non-U.S. Sub-Plans. Notwithstanding any provision to the contrary
in the Global ESPP, the Committee may adopt such Sub-Plans relating to the
operation and administration of the Global ESPP to accommodate local laws,
customs and procedures for jurisdictions outside of the United States, the terms
of which Sub-Plans may take precedence over other provisions of the Global ESPP,
with the exception of Section 3 hereof, but unless otherwise superseded by the
terms of such Sub-Plan, the provisions of the Global ESPP will govern the
operation of such Sub-Plan. To the extent inconsistent with the requirements of
Code Section 423, any such Sub-Plan will be considered part of a Non-Section 423
Offering, and purchase rights granted thereunder shall not be required by the
terms of the Global ESPP to comply with Code Section 423. Without limiting the
generality of the foregoing, the Committee is authorized to adopt Sub-Plans for
particular non-U.S. jurisdictions that modify the terms of the Global ESPP to
meet applicable local requirements, customs or procedures regarding, without
limitation, (i) eligibility to participate, (ii) the definition of Eligible
Compensation, (iii) the dates and duration of Offering Periods or other periods
during which Participants may make Contributions towards the purchase of Shares,
(iv) the method of determining the Purchase Price and the discount from Fair
Market Value at which Shares may be purchased, (v) any minimum or maximum amount
of Contributions a Participant may make in an Offering Period or other specified
period under the applicable Sub-Plan, (vi) the treatment of purchase rights upon
a Change in Control (as defined in the Bentley Systems Incorporated 2020 Omnibus
Incentive Plan) or a change in capitalization of the Company, (vii) the handling
of payroll deductions, (viii) establishment of bank, building society or trust
accounts to hold Contributions, (ix) payment of interest, (x) conversion of
local currency, (xi) obligations to pay payroll tax, (xii) determination of
beneficiary designation requirements, (xiii) withholding procedures and (xiv)
handling of Share issuances.

 

(d)           Binding Authority. All determinations by the Committee in carrying
out and administering the Global ESPP and in construing and interpreting the
Global ESPP and any enrollment form or other instrument or agreement relating to
the Global ESPP will be made in the Committee’s sole discretion and will be
final, binding and conclusive for all purposes and upon all interested persons.

 

(e)           Delegation to Administrator. To the extent not prohibited by
Applicable Law, the Committee may, from time to time, delegate some or all of
its authority under the Global ESPP to the Administrator as it deems necessary,
appropriate or advisable under conditions or limitations that it may set at or
after the time of the delegation. For purposes of the Global ESPP, all
references to the Committee will be deemed to refer to the Administrator to whom
the Committee delegates authority pursuant to this Section 4(e).

 



6

 

 

5.             Eligible Employees.

 

(a)            General. Any individual who is an Eligible Employee as of the
commencement of an Enrollment Period will be eligible to participate in the
Global ESPP, subject to the requirements of Section 7.

 

(b)           Non-U.S. Employees. An Eligible Employee who works for a
Participating Company and is a citizen or resident of a jurisdiction other than
the United States (without regard to whether such individual also is a citizen
or resident of the United States or is a resident alien (within the meaning of
Code Section 7701(b)(1)(A) )) may be excluded from participation in the Global
ESPP or an Offering if the participation of such Eligible Employee is prohibited
under the laws of the applicable jurisdiction or if complying with the laws of
the applicable jurisdiction would cause the Global ESPP or a Section 423
Offering to violate Code Section 423. In the case of a Non-Section 423 Offering,
an Eligible Employee (or group of Eligible Employees) may be excluded from
participation in the Global ESPP or an Offering if the Committee has determined,
in its sole discretion, that participation of such Eligible Employee(s) is not
advisable or practicable for any reason.

 

(c)           Code Section 423 Limitations. Notwithstanding any provisions of
the Global ESPP to the contrary, no Eligible Employee will be granted a right to
purchase Shares (i) to the extent that, immediately after the grant, such
Eligible Employee (or any other person whose stock would be attributed to such
Eligible Employee pursuant to Code Section 424(d) ) would own capital stock of
the Company and/or hold outstanding options to purchase capital stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of the capital stock of the Company or of any Parent or Subsidiary of
the Company, or (ii) under a Section 423 Offering, to the extent that his or her
rights to purchase capital stock under all employee stock purchase plans of the
Company and any Parent and Subsidiaries accrues at a rate that exceeds
Twenty-Five Thousand Dollars (US$25,000) worth of such stock (determined at the
fair market value of the shares of such stock at the time such right is granted)
for each calendar year in which such purchase right is outstanding.

 

(d)           Other Limitations on Eligibility. The Committee, in its
discretion, from time to time may, prior to an Enrollment Period for all
purchase rights to be granted in an Offering, determine (on a uniform and
nondiscriminatory basis for Section 423 Offerings) that the definition of
Eligible Employee will or shall not include an individual if he or she: (i) has
not completed at least two (2) years of service since his or her last hire date
(or such lesser period of time as may be determined by the Committee in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Committee in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Committee in its
discretion), (iv) is a highly compensated employee within the meaning of Section
414(q) , or (v) is a highly compensated employee within the meaning of Section
414(q) with compensation above a certain level or who is an officer or subject
to the disclosure requirements of Section 16(a) of the Exchange Act, provided
the exclusion is applied with respect to each Section 423 Offering in an
identical manner to all highly compensated individuals of the Participating
Company whose employees are participating in that Offering.

 



7

 

 

6.             Offering Periods. The Global ESPP will be implemented by means of
consecutive Offering Periods, with the first Offering Period commencing on the
first Trading Day on or after January 1, 2021 and ending on the last Trading Day
on or before June 30, 2021. Unless otherwise provided by the Committee, Offering
Periods will run from January 1st (or the first Trading Day thereafter) through
June 30th (or the first Trading Day prior to such date), and from July 1st (or
the first Trading Day thereafter) through December 31st (or the first Trading
Day prior to such date). The Committee shall have the authority to establish
additional or alternative sequential or overlapping Offering Periods, a
different number of Purchase Periods within an Offering Period, a different
duration for one or more Offering Periods or Purchase Periods or different
commencement or ending dates for such Offering Periods with respect to future
Offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter,
provided, however, that no Offering Period may have a duration exceeding
twenty-seven (27) months. To the extent that the Committee establishes
additional or overlapping Offering Periods, the Committee shall have discretion
to structure an Offering Period so that if the Fair Market Value of a share of
Common Stock on the first Trading Day of the Offering Period in which a
Participant is currently enrolled is higher than the Fair Market Value of a
share of Common Stock on the first Trading Day of any subsequent Offering
Period, the Company automatically will enroll such Participant in the subsequent
Offering Period and will terminate his or her participation in such original
Offering Period.

 

7.             Participation.

 

(a)            Enrollment and Payroll Deductions. An Eligible Employee may elect
to participate in an Offering Period under the Global ESPP during any Enrollment
Period. Any such election will be made by completing the online enrollment
process through the Administrator or, if permitted by the Company, by completing
and submitting an enrollment form to the Company during such Enrollment Period,
authorizing Contributions in whole percentages from one percent (1%) to fifteen
percent (15%) of Eligible Compensation for the Purchase Period within the
Offering Period to which the deduction applies. A Participant may elect to
increase or decrease the rate of such Contributions during any subsequent
Enrollment Period by submitting the appropriate form online through the
Administrator or, if permitted by the Company, to the Company, provided that no
change in Contributions will be permitted to the extent that such change would
result in total Contributions exceeding fifteen percent (15%) of the Eligible
Employee’s Eligible Compensation, or such other maximum amount as may be
determined by the Committee.

 

(b)           Contribution Changes. A Participant may not change his or her rate
of Contributions during an Offering Period. A Participant may change his or her
rate of Contributions only during an Enrollment Period.

 

(c)            Participation in Subsequent Offering Periods. Once an Eligible
Employee elects to participate in an Offering Period, then such Participant
automatically will participate in the Offering Period commencing immediately
following the last day of such prior Offering Period at the same level of
Contributions as was in effect in the prior Offering Period unless the
Participant elects to increase or decrease the rate of Contributions or
withdraws or is deemed to withdraw from the Global ESPP as described above in
this Section 7. A Participant that is automatically enrolled in a subsequent
Offering Period pursuant to this Section 7 is not required to file any
additional documentation in order to continue participation in the Global ESPP.

 

(d)           Committee Authority. The Committee has the authority to change the
foregoing rules set forth in this Section 7 regarding participation in the
Global ESPP.

 

8.             Contributions. All Contributions made by a Participant shall be
credited to the Participant's Contribution Account. The Company shall not be
obligated to segregate the Contributions from the general funds of the Company
or any Participating Company nor will any interest be paid on such
Contributions, unless otherwise determined by the Committee or required by
Applicable Law. All Contributions received by the Company for Shares sold by the
Company on any Purchase Date pursuant to the Global ESPP may be used for any
corporate purpose.

 



8

 

 

9.             Grant of Purchase Right; Purchase of Shares.

 

(a)            General. On each Offering Date, the Company shall grant to each
Participant a purchase right under the Global ESPP to purchase Shares. Each
purchase right shall be treated as an option for purposes of Code Section 423.

 

(b)           Term of Purchase Right. Each purchase right shall have a term
equal to the length of the Offering Period to which the purchase right relates.

 

(c)            Number of Shares Subject to a Purchase Right. On the Offering
Date of each Offering Period, each Participant shall be granted a purchase right
to purchase for such Offering Period (at the applicable Purchase Price) up to a
maximum number of Shares determined by dividing such Participant’s Contributions
for such Offering Period by the Fair Market Value of a Share on the Offering
Date; provided, however, that in no event will a Participant be permitted to
purchase more than Twenty-Five Thousand U.S. Dollars ($25,000) worth of Shares,
subject to adjustment pursuant to Section 16(a), for each calendar year during
which such Purchase Right is outstanding.

 

(d)           Exercise of Purchase Right. The purchase right for each
Participant automatically shall be exercised on each Purchase Date and such
Participant automatically shall acquire the number of whole Shares determined by
dividing (i) the total amount of the Participant’s Contributions during the
Purchase Period, by (ii) the Purchase Price, to the extent the issuance of
Shares to such Participant upon such exercise is lawful. Unless otherwise
determined by the Committee, any unused Contributions of a Participant that was
not applied to the purchase of Shares on a Purchase Date because such amount was
insufficient to purchase a whole Share shall be carried forward for the purchase
of Shares on the next following Purchase Date. However, any unused Contributions
during an Offering Period for any reason other than as described in the
foregoing sentence shall be promptly refunded following such Purchase Date and
shall not be carried forward to any subsequent Purchase Date.

 

(e)           Oversubscription. In the event, with respect to any Offering
hereunder, that the number of whole Shares that might be purchased by all
Participants in the Global ESPP on a Purchase Date exceeds the number of Shares
available for purchase during a particular Offering Period or the number of
Shares available for issuance under the Global ESPP, the Company shall make a
pro rata allocation of the remaining Shares in as uniform a manner as shall be
reasonably practicable and as the Company shall determine to be equitable.

 

(f)            Delivery of Shares. As soon as reasonably practicable after each
Purchase Date, the Company shall arrange for the delivery of the Shares acquired
by the Participant on such Purchase Date to the Participant’s Global ESPP
Account.

 

(g)           Dividends. Any dividends paid on the Shares acquired under the
Global ESPP shall be credited to the Participant’s Global ESPP Account.

 

(h)           Reports to Participants. Each Participant who has exercised all or
part of his or her purchase rights shall receive, as soon as reasonably
practicable after the Purchase Date, a report of such Participant’s Global ESPP
Account setting forth the total Contributions accumulated prior to such
exercise, the number of Shares purchased, the Purchase Price for such Shares and
the date of purchase. The report may be delivered in such form and by such
means, including by electronic transmission, as the Company may determine.

 

(i)            Required Holding Period. If required by the Committee, a
Participant may not sell or otherwise dispose of any Shares acquired under the
Global ESPP unless and until the Required Holding Period for such Shares has
been satisfied. Further, except as may be otherwise determined by the Committee,
a Participant in a Section 423 Offering may not transfer any Shares acquired
under the Global ESPP from the Participant’s Global ESPP Account unless and
until the Required Holding Period for such Shares has been satisfied.

 



9

 

 

(j)            Clawback/Recoupment Policy. Notwithstanding anything contained
herein to the contrary, all Shares acquired pursuant to the Global ESPP shall be
and remain subject to any incentive compensation clawback or recoupment policy
of the Company currently in effect or as may be adopted by the Company and, in
each case, as may be amended from time to time. No such policy adoption or
amendment shall in any event require the prior consent of any Participant.

 

10.          Limitation on Number of Shares That a Participant May Purchase.
Subject to the limitations set forth in Section 5(c), each Participant shall
have the right to purchase as many whole Shares as may be purchased with the
Contributions credited to his or her account as of the last day of the Purchase
Period (or such other date as the Committee may determine), rounded down to the
nearest whole Share, at the Purchase Price applicable to such Offering Period;
provided, however, that a Participant may not purchase in excess of 4,000 Shares
under the Global ESPP per Offering Period or such other maximum number of Shares
as may be established for an Offering Period by the Committee (in each case
subject to adjustment pursuant to Section 16 hereof). Unless otherwise
determined by the Committee, any amount remaining in a Participant’s account
that was not applied to the purchase of Shares on a Purchase Date because it was
insufficient to purchase a whole Share shall be carried forward for the purchase
of Shares on the next following Purchase Date. However, any amounts not applied
to the purchase of Shares during an Offering Period for any reason other than as
described in the foregoing sentence shall be promptly refunded following such
Purchase Date and shall not be carried forward to any subsequent Purchase Date.

 

11.          Taxes. At the time a Participant’s purchase right is exercised, in
whole or in part, or at the time a Participant disposes of some or all of the
Shares acquired under the Global ESPP, the Participant shall make adequate
provision for any Tax-Related Items. In their sole discretion, and except as
otherwise determined by the Committee, the Company or the Participating Company
that employs the Participant may satisfy their obligations to withhold
Tax-Related Items by (a) withholding from the Participant’s wages or other
compensation, (b) withholding a sufficient whole number of Shares otherwise
issuable following purchase having an aggregate Fair Market Value sufficient to
pay the Tax-Related Items required to be withheld with respect to the Shares, or
(c) withholding from proceeds from the sale of Shares issued upon purchase,
either through a voluntary sale or a mandatory sale arranged by the Company.

 

12.          Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to Shares subject to any rights granted under the
Global ESPP or any Shares deliverable under the Global ESPP unless and until
such Shares have been deposited into the Participant's Global ESPP Account.

 

13.          Rights Not Transferable. Rights granted under the Global ESPP are
not transferable by a Participant other than by will or the laws of descent and
distribution, and are exercisable during a Participant’s lifetime only by the
Participant.

 

14.          Withdrawals. A Participant may withdraw from an Offering Period by
submitting the appropriate form online through the Administrator or, if
permitted by the Company, to the Company. A notice of withdrawal must be
received by the relevant deadline as prescribed by the Committee. Upon receipt
of such notice, automatic deductions of Contributions on behalf of the
Participant shall be discontinued commencing with the payroll period immediately
following the effective date of the notice of withdrawal, and such Participant
shall be ineligible to participate in the Global ESPP until the next Enrollment
Period. Unless otherwise determined by the Committee, amounts credited to the
Contribution Account of any Participant who withdraws prior to the date set
forth in this Section 15 shall be refunded to the Participant, without interest,
as soon as reasonably practicable.

 

15.          Termination of Employment.

 

(a)            General. Upon a Participant's Termination for any reason prior to
a Purchase Date, Contributions for such Participant will be discontinued and any
amounts then credited to the Participant’s Contribution Account shall be
refunded to the Participant, without interest, as soon as practicable, except as
otherwise determined by the Committee.

 



10

 

 

(b)            Leave of Absence. Subject to the discretion of the Committee, if
a Participant is granted a paid leave of absence, payroll deductions on behalf
of the Participant will continue and any amounts credited to the Participant’s
Contribution Account may be used to purchase Shares as provided under the Global
ESPP. If a Participant is granted an unpaid leave of absence, payroll deductions
on behalf of the Participant will be discontinued and no other Contributions
will be permitted (unless otherwise determined by the Committee or required by
Applicable Law), but any amounts then credited to the Participant’s Contribution
Account may be used to purchase Shares on the next applicable Purchase Date.
Where the period of leave exceeds three (3) months and the Participant’s right
to reemployment is not guaranteed by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave.

 

(c)            Transfer of Employment. Unless otherwise determined by the
Committee, a Participant whose employment transfers or whose employment
terminates with an immediate rehire (with no break in service) by or between the
Company or a Participating Company shall not be treated as having terminated
employment for purposes of participating in the Global ESPP or an Offering;
however, if a Participant transfers from a Section 423 Offering to a Non-Section
423 Offering, the exercise of the Participant’s purchase right will be qualified
under the Section 423 Offering only to the extent that such exercise complies
with Code Section 423. If a Participant transfers from a Non-Section 423
Offering to a Section 423 Offering, the exercise of the Participant’s purchase
right will remain non-qualified under the Non-Section 423 Offering.

 

16.          Adjustment Provisions; Change in Control.

 

(a)           Changes in Capitalization. In the event of any change affecting
the number, class, value, or terms of the Shares resulting from a
recapitalization, stock split, reverse stock split, stock dividend, spinoff,
split up, combination, reclassification or exchange of Shares, merger,
consolidation, rights offering, separation, reorganization or liquidation or any
other change in the corporate structure or Shares, including any extraordinary
dividend or extraordinary distribution (but excluding any regular cash
dividend), then the Committee, in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the
Global ESPP, will, in such manner as it may deem equitable, adjust the number
and class of Common Stock that may be delivered under the Global ESPP (including
the numerical limits of Sections 3 and 9), the Purchase Price per Share and the
number of Shares covered by each right under the Global ESPP that has not yet
been exercised. For the avoidance of doubt, the Committee may not delegate its
authority to make adjustments pursuant to this Section. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, will affect, and no
adjustment by reason thereof will be made with respect to, the number or price
of Shares subject to a purchase right.

 

(b)           Change in Control. In the event of a Change in Control, the
Committee may take any action it deems necessary with respect to the outstanding
rights to purchase Shares, including but not limited to, accelerating the
Purchase Date or discontinuing Contributions and refunding any previously made
Contributions, without interest, as soon as practicable.

 

17.          Amendments and Termination of the Global ESPP. The Board or the
Committee may amend, suspend or discontinue the Global ESPP at any time,
provided that, if stockholder approval is required pursuant to Applicable Law,
then no such amendment, suspension or discontinuance will be effective unless
approved by the Company’s stockholders within such time period as may be
required. The Global ESPP shall terminate on the earliest to occur of (i)
termination by the Board, (ii) issuance of all Shares available for issuance
under the Global ESPP or (iii) the tenth (10th) anniversary of the approval of
the Global ESPP by the Board. Upon termination of the Global ESPP, all
Contributions will cease and all amounts then credited to a Participant’s
account will be equitably applied to the purchase of whole Shares then available
for sale, and any remaining amounts will be promptly refunded, without interest,
to Participants. For the avoidance of doubt, the Board or Committee, as
applicable herein, may not delegate its authority to make amendments to or
suspend the operations of the Global ESPP pursuant to this Section.

 



11

 

 

18.          Stockholder Approval; Effective Date. The Global ESPP shall take
effect on the date of adoption by the Board, subject to approval by the
stockholders of the Company within twelve (12) months before or after the date
the Global ESPP is adopted by the Board. Such stockholder approval will be
obtained in the manner and to the degree required under Applicable Laws. For the
avoidance of doubt, the Board may not delegate its authority to approve the
Global ESPP pursuant to this Section.

 

19.          Conditions Upon Issuance of Shares. Notwithstanding any other
provision of the Global ESPP, unless there is an available exemption from any
registration, qualification or other legal requirement applicable to the Shares,
the Company shall not be required to deliver any Shares issuable upon exercise
of a right under the Global ESPP prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of any
governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Committee will, in its absolute
discretion, deem necessary or advisable. The Company is under no obligation to
register or qualify the Shares with any state or foreign securities commission,
or to seek approval or clearance from any governmental authority for the
issuance or sale of the Shares. If, pursuant to this Section 19, the Committee
determines that the Shares shall not be issued to any Participant, any
Contributions credited to such Participant’s account will be promptly refunded,
without interest, to the Participant, without any liability to the Company or
any of its Subsidiaries or Affiliates (or any Parent, if applicable).

 

20.          Code Section 409A; Tax Qualification.

 

(a)           Code Section 409A. Rights to purchase Shares granted under a
Section 423 Offering are exempt from the application of Code Section 409A and
rights to purchase Shares granted under a Non-Section 423 Offering are intended
to be exempt from Code Section 409A pursuant to the “short-term deferral”
exemption contained therein. In furtherance of the foregoing and notwithstanding
any provision in the Global ESPP to the contrary, if the Committee determines
that a right granted under the Global ESPP may be subject to Code Section 409A
or that any provision in the Global ESPP would cause a right under the Global
ESPP to be subject to Code Section 409A, the Committee may amend the terms of
the Global ESPP and/or of an outstanding right granted under the Global ESPP, or
take such other action the Committee determines is necessary or appropriate, in
each case, without the Participant’s consent, to exempt any outstanding right or
future right that may be granted under the Global ESPP from or to allow any such
rights to comply with Code Section 409, but only to the extent any such
amendments or action by the Committee would not violate Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability to a
Participant or any other party if the right to purchase Shares under the Global
ESPP that is intended to be exempt from or compliant with Code Section 409A is
not so exempt or compliant or for any action taken by the Committee with respect
thereto. The Company makes no representation that the right to purchase Shares
under the Global ESPP is compliant with Code Section 409A.

 

(b)           Tax Qualification. Although the Company may endeavor to (i)
qualify a right to purchase Shares for favorable tax treatment under the laws of
the United States or jurisdictions outside of the United States or (ii) avoid
adverse tax treatment (e.g., under Code Section 409A ), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in the Global ESPP, including Section 20(a) hereof. The Company will be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Global ESPP.

 



12

 

 

21.          No Employment Rights. Participation in the Global ESPP shall not be
construed as giving any Participant the right to be retained as an employee of
the Company, its Subsidiary, or one of its Affiliates or Parent, as applicable.
Furthermore, the Company, a Subsidiary, or an Affiliate (or Parent, if
applicable) may dismiss any Participant from employment at any time, free from
any liability or any claim under the Global ESPP.

 

22.          Governing Law. The Global ESPP shall be governed by and construed
in accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws’ provisions thereof. EACH PARTICIPANT WHO
VOLUNTARILY ELECTS TO PARTICIPATE IN THE GLOBAL ESPP IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER PROCEEDING INSTITUTED BY
OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE PARTICIPANT’S RIGHTS OR
OBLIGATIONS HEREUNDER.



 

23.          Titles and Headings, References to Sections or Exchange Act. The
titles and headings of the Sections in the Global ESPP are for convenience of
reference only and, in the event of any conflict, the text of the Global ESPP,
rather than such titles or headings, shall control. References to sections or
the Exchange Act shall include any amendment or successor thereto.

 

24.          Expenses. Unless otherwise set forth in the Global ESPP or
determined by the Committee, all expenses of administering the Global ESPP,
including expenses incurred in connection with the purchase of Shares for sale
to Participants, will be borne by the Company and its Subsidiaries or Affiliates
(or any Parent, if applicable).

 

********************************************

 



13

 